In an action, inter alia, for a judgment declaring that the defendant residential cooperative corporation violated its proprietary lease by attempting to ban or restrict subletting by a resolution by its Board of Directors, the plaintiffs appeal from an order of the *514Supreme Court, Nassau County (Robbins, J.), dated November 9, 1995, which granted the defendant’s cross motion for summary judgment and denied the plaintiffs’ motion for summary judgment on the complaint.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Nassau County, for the entry of a judgment declaring that the defendant residential cooperative corporation did not violate its proprietary lease by attempting to ban or restrict subletting by a resolution of its Board of Directors.
The plaintiffs sought, inter alia, a judgment declaring that the defendant residential cooperative corporation violated its proprietary lease. We conclude that the defendant made out a prima facie case for summary judgment in its favor and the plaintiffs failed to raise a triable issue of fact with respect to their contentions. Accordingly, the defendant’s cross motion for summary judgment was properly granted and the plaintiffs’ motion for summary judgment was properly denied (see, Zuckerman v City of New York, 49 NY2d 557, 563). O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.